Title: To Thomas Jefferson from Jesse B. Thomas, 12 October 1808
From: Thomas, Jesse B.
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Vincennes 12. Oct. 1808
                  
                  I have the honor of transmitting you the enclosed resolution agreeably to the wish of the House of Representatives of this Territory. 
                  I have the honor to be Sir your very Humble Servt.
                  
                     Jesse B, Thomas 
                     
                  
               